Title: From George Washington to John Hancock, 21 August 1777
From: Washington, George
To: Hancock, John



Sir
Camp at Neshaminy [Pa.] 21st Augt 1777

Since I wrote to you on the 12th instant on the subject of the Militia under the command of Genl Newcomb, I have recd another letter from him which you have enclosed.
By this it appears that the Men were not employed in any way while they were at Red Bank, and that they are now anxious to get home to their farms as they see no immediate occasion of their Services—As I had in some measure put them under the direction of Monsr DuCoudray I did not chuse to give them a discharge without consulting you, tho’ in my opinion they had better be suffered to go home than to be kept discontented, as they will turn out with more spirit when they are wanted again. The Bearer waits upon you for your determination. I have the Honor to be Sir Yr most obt Servt

Go: Washington

